Citation Nr: 1645277	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for subluxation of the cervical spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for right elbow epicondylitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for allergic rhinitis, currently rated as noncompensable.

5.  Entitlement to an increased disability evaluation for asthma, currently rated as noncompensable.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1955 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's claims for increased disability ratings for his service-connected lumbosacral strain, subluxation of the cervical spine, right elbow epicondylitis, allergic rhinitis, and asthma.

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

These matters were previously before the Board in March 2016, at which time the issues on appeal were remanded for additional development.  A supplemental statement of the case was issued in July 2016.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for lumbosacral strain, subluxation of the cervical spine, and right elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis has been productive of nasal passage of less than 50 percent occlusion, or tenderness.

2.  Asthma is productive of FEV-1/FVC of 71 percent predicted pre-bronchodilator and 74 percent predicted post-bronchodilator .


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for a disability rating of 10 percent, but no higher, for asthma have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected allergic rhinitis and asthma, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that undersigned VLJ, who conducted the Veteran's January 2016 hearing, explained the concept of increased disability ratings, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected allergic rhinitis and asthma have not materially changed and uniform evaluations are warranted.  

Allergic Rhinitis

The Veteran is currently assigned a noncompensable (i.e., 0 percent) disability rating for allergic rhinitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522. According to Diagnostic Code 6522, the minimum compensable rating of 10 percent is warranted for allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability evaluation requires polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016). 

Upon reviewing these rating criteria in relation to the evidence for consideration, the Board finds that the disability picture for the Veteran's service-connected allergic rhinitis is most consistent with his current noncompensable rating and that his claim for a higher, compensable disability rating must be denied.  The objective clinical evidence of record does not show that the Veteran experiences at least 50 percent obstruction of either nasal passage or nasal polyps.  Indeed, the June 2016 VA examination report indicates that x-rays of the Veteran's sinuses were normal.  At the September 2012 and June 2016 VA examinations, the Veteran reported that his symptoms of congestion, itchy and watery eyes, and sneezing were seasonal and relieved by over-the-counter medications.  In addition, the Veteran denied experiencing headaches, pain, and purulent discharge and crusting at the September 2012 VA examination; both VA examinations were negative for evidence of hypertrophy of the nasal turbinates or granulomatous conditions.  Therefore, his symptomatology specifically attributable to the allergic rhinitis most closely fits within the criteria for the currently assigned noncompensable disability evaluation.

The Board has reviewed the evidence for the entire period involved in this claim, and finds that there is no period during which the disorder met the criteria for a compensable rating.

Asthma

The Veteran's asthma currently is rated as noncompensable (i.e., 0 percent) disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Diagnostic Code 6602 rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Asthma is evaluated using the following tests:  (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  See 38 C.F.R. § 4.97.   Under Diagnostic Code 6602, a 10 percent evaluation is warranted for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent disability evaluation is assigned where there is FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.   A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See  38 C.F.R. § 4.97, DC 6602 (2016).

Pulmonary function test results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2016).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to DC 6602, the Board will use the pulmonary function test results that allow the most favorable disability rating to the Veteran.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected asthma most closely approximates the rating criteria for an increased, 10 percent disability evaluation.  At the most recent June 2016 VA examination, pulmonary function testing showed pre-bronchodilator of FEV-1/FVC of 71 percent and post-bronchodilator of FEV-1/FVC of 74 percent.  The Board acknowledges that the Veteran's October 2012 pulmonary function testing showed FEV-1/FVC of 83 percent post-bronchodilator, but points out that the Veteran's pre-bronchodilator FEV-1/FVC was 77 percent.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a rating of 10 percent, but no higher, for his service-connected asthma under DC 6602 for the entire rating period on appeal.  38 C.F.R. § 4.97. 

The Board has reviewed the evidence for the entire period involved in this claim, and finds that there is no period during which the Veteran's asthma met the criteria for a disability rating in excess of 10 percent.  At no point during the appeal period did the Veteran's asthma require daily use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  In addition, at no point during the period on appeal, did the Veteran's asthma manifest a FEV-1 of less than 56-71 percent predicted or a FEV-1/FVC of 56-70 percent.  The October 2012 pulmonary function test reflects FEV-1 pre-bronchodilator of 102 percent predicted and post-bronchodilator FEV-1 of 93 percent predicted; in June 2016, FEV-1 was 84 percent predicted pre-bronchodilator and 81 percent predicated post-bronchodilator.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a rating in excess of the 10 percent disability rating.  

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, as to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's allergic rhinitis and asthma are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's depression is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with allergic rhinitis and asthma, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a compensable disability rating for allergic rhinitis is denied. 

Entitlement to a 10 percent disability evaluation for asthma is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

Following the June 2016 VA examinations, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the June 2016 VA examination reports reveals findings that there is increased pain upon weight-bearing.  However, the June 2016 VA examination reports reflect that range of motion testing for the lumbar and cervical spine and right elbow in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the June 2016 VA examinations are insufficient for rating purposes, and the Veteran must be provided new VA examinations, which provide range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected lumbosacral strain, subluxation of the cervical spine, and right elbow epicondylitis, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, in multiple statements, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since April 2016.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbosacral strain and subluxation of the cervical spine.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected lumbosacral strain and subluxation of the cervical spine on his occupational functioning and daily activities.  

In particular, the VA spine examination must include range of motion testing for both the thoracolumbar spine and cervical spine and in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA arm/forearm examination to ascertain the current severity and manifestations of the Veteran's service-connected right elbow epicondylitis.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected right elbow epicondylitis on his occupational functioning and daily activities.  

In particular, the VA arm/forearm examination must include range of motion testing for the right elbow in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


